Title: From Thomas Jefferson to Patrick Kennan, 13 September 1793
From: Jefferson, Thomas
To: Kennan, Patrick



Sir
Philadelphia Sep. 13. 1793.
 
Being authorised by a power of Attorney to act for Mr. William Short, who had some property in the hands of Mr. Alexr. Donald of London, I have just received a letter from Mr. Donald informing me that he has written to you by the same packet which brought his letter to me to account to me for what you have in your hands of this property. I shall be obliged to you for an exact statement of it, as it is my wish during a visit I am making to Virginia, to settle Mr. Short’s affairs, in order to give him a clear statement of them. I am Sir Your most obedt servt 

Th: Jefferson

